ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20—3(g)(3) and Rule 1:20-11, seeking the immediate temporary suspension from practice of LESTER WALTER CZAPELSKI of LINDEN, who was admitted to the bar of this State in 1992, and good cause appearing;
It is ORDERED that pursuant to R. l:20-3(g)(4) and R. 1:20-11, LESTER WALTER CZAPELSKI is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that LESTER WALTER CZAPELSKI comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LESTER WALTER CZAPELSKI pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that LESTER WALTER CZAPELSKI be restrained and enjoined from practicing law during the period of his suspension.